DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/01/2022 has been entered.

Status of Claims
Claim(s) 1-2, 4-5, 7-9 and 11-19 is/are currently amended. Claim(s) 6 has/have been canceled. Claim(s) 1-5 and 7-20 is/are pending.

Rejections Withdrawn
Rejection(s) under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) and/or 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Drawings
Drawings were received on 07/13/2018, and a replacement sheet (Figure 1) received on 10/04/2018. These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5 and 7-20 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-5 and 7-20, Applicant discloses presenting blood glucose information, or levels, in various configurations on a display throughout the specification as filed, disclosing people with diabetes must track blood glucose levels (¶ [0003]). Applicant discloses a sensor may be utilized to measure glucose or another analyte in interstitial fluid or in another fluid. However, Applicant appears to disclose such measurements are then correlated to blood glucose levels for monitoring/presenting to a user (e.g., ¶ [0021]). Accordingly, while multiple glucose levels are disclosed (e.g., blood glucose levels, interstitial fluid glucose levels, etc.), there is no disclosure in the application as filed of any glucose level(s) other than blood glucose level(s) being presented on a display. Therefore, the scope of the limitations "presenting the current glucose level at a first location on a display based on a logarithmic scale; and presenting the historic glucose level at a second location on the display based on a linear scale" is broader than the disclosure of the application as filed, encompassing new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 7-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0201911 A1 (previously cited, Johnson) in view of US 2009/0113295 A1 (previously cited, Halpern).
Regarding claims 1-2, 8, 14-16 and 18-19, Johnson teaches and/or suggests a system for displaying blood glucose information, the system comprising:
a blood glucose monitoring device configured to monitor historic and current blood glucose levels of a user (¶ [0010] continuous analyte sensor);
a device for displaying blood glucose information (receiver 100), the device comprising: a communication device configured to communicate with the blood glucose monitoring device (¶ [0046] circuitry for communicating with one or more sensors); a display (user interface 110); and one or more processors and a non-transitory computer-readable medium containing instructions that, when executed by the one or more processors, cause the system to perform operations/a method (¶ [0046] receiver comprises one or more processor and a computer readable storage medium and executes software), the operations/method comprising: 
obtaining the blood glucose levels from the blood glucose monitoring device via the communication device (claim 1, where the display device configured to receive displayable sensor information from a sensor electronics module), the blood glucose levels including at least a current blood glucose level and a historic blood glucose level (Figs. 1, 5A, etc.); 
presenting the current blood glucose level at a first location on the display (Fig. 1, 5, numeric current glucose level in upper right corner of display, e.g., Fig. 5, glucose level 512); and
presenting the historic blood glucose level at a second location on the display based on a linear scale (Fig. 1, 5, graph showing last three hours of glucose data (see ¶ [0048]) on left portion of display, e.g., Fig. 1, glucose chart 114), 
wherein the current glucose level presented at the first location and the historic glucose level presented at the second location are presented on the display simultaneously (see, e.g., Fig. 1, 5, etc. where both the graph and current blood glucose level value are displayed). 
Johnson does not teach presenting the current blood glucose level based on a logarithmic scale. 
Halpern teaches/suggests as an alternative to displaying a number (¶ [0004]), displaying a current blood glucose level based on a logarithmic scale in which blood glucose values presented on the logarithmic scale below a threshold correspond to a larger area of the display than blood glucose levels presented on the logarithmic scale above the threshold (¶ [0039] logarithmic measurement scale where target and low ranges are magnified to consume more area of the display than the higher range), wherein the first location is based on the logarithmic scale relative to a vertical axis of the display (¶ [0039] vertical implementation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/device/method of Johnson with presenting the current blood glucose level at the first location on a display based on a logarithmic scale as taught and/or suggested by Halpern in order to provide an easy-to-interpret display element that allows a user to quickly assess current blood glucose relative to normal range (Halpern, Abstract).
Regarding claims 4-5, 17 and 20, Johnson as modified teaches and/or suggests the method further comprises projecting a future blood glucose level of the user; presenting the future blood glucose level of the user at a third location on the display based on the linear scale; and presenting an indication of a confidence level in the future blood glucose level (Fig. 1A; ¶ [0053] predicted range of future levels is displayed to the right of the current level line 156, and a predicted variation of estimated glucose values are indicated by an upper limit 164 and a lower limit 166).
Regarding claim 7, Johnson as modified teaches/suggests the historic blood glucose level is displayed according to the linear scale and relative to the current blood glucose level (Fig. 1, 5, graph showing last three hours of glucose data ending with the latest sensor data received from the continuous glucose sensor, as described in ¶ [0048]). 
Regarding claim 9 and 10, Johnson as modified teaches/suggests displaying a continuous line according to the linear scale and extending from the historic blood glucose level to the current blood glucose level, wherein the continuous line is a solid line (Fig. 1, 5, graph showing last three hours of glucose data ending with the latest sensor data received from the continuous glucose sensor, as described in ¶ [0048]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Halpern as applied to claim(s) 2 above, and further in view of US 2005/0037482 A1 (previously cited, Braig).
Regarding claim 3, Johnson as modified teaches/suggests the limitations of claim 2, as discussed above, but does not expressly teach the threshold includes approximately 200 mg/dL. However, Halpern teaches/suggests the threshold may comprise a target blood glucose value (e.g., ¶ [0039]), and Braig discloses 200 mg/dL is a known target blood glucose value (e.g., ¶ [0346]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson with the threshold being approximately 200 mg/dL as taught and/or suggested by Braig as a simple substitution of one suitable target blood glucose threshold for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Halpern as applied to claim(s) 1 above, and further in view of JP 2014-145594 A (previously cited, Terumo).
Regarding claims 11-13, Johnson as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach displaying a facial avatar representative of the current blood glucose level. Halpern teaches/suggests displaying an indicator representative of a current blood glucose level (¶¶ [0045]-[0047] pointer(s)); modifying a first feature of the indicator in response to a change in the blood glucose levels (¶ [0045] changing display characteristics of value pointer in response to the current value of the monitored physiological characteristic); and modifying a second feature of the indicator in response to a change in a projected future blood glucose level (¶ [0047] displayed pointer length corresponds to the magnitude of the rate of change). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson with modifying first and second features of an indicator as taught/suggested by Halpern in order to provide an intuitive indication of current and projected blood glucose levels. Johnson as modified does not teach displaying a facial avatar and modifying first and second features thereof. Terumo teaches a facial avatar with at least first and second modifiable features for conveying information with blood glucose values (Fig. 26), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson to utilize a facial avatar to convey the above-noted information as a simple substitution of one known indicator for another to yield no more than predictable results. Additionally, though the cited art does not teach the first facial feature is eyes and the second facial feature is eyebrows, there is no evidence of record to suggest these particular facial features are any more than mere design choice. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the prior art rejections of the independent claims, Applicant submits the cited prior art does not teach the limitation "wherein the current glucose level presented at the first location and the historic glucose level presented at the second location are presented on the display simultaneously." Specifically, Applicant asserts the primary reference to Johnson "teaches a 'full screen display of a glucose chart that includes a short term chart 545 overlaid on the long term chart 550.' Johnson ¶ [0072]. However, Johnson does not appear to describe anything in regard to displaying 'current glucose level…based on a logarithmic scale' and displaying a 'historic glucose level…based on a linear scale, wherein the current glucose level presented at the first location and the historic glucose level presented at the second location are presented on the display simultaneously,' as recited in claim 1, and similarly in claims 14 and 18…" (Remarks, pg. 11). 
Paragraph [0072] of Johnson, cited by Applicant, describes the display of Figure 5A, "a full screen display of a glucose chart that includes a short term chart 545 overlaid on the long term chart 550." This is not the only display/embodiment disclosed by Johnson, and is not the display relied upon in the rejection of record. Rather, Johnson discloses other displays/embodiments that include presenting/displaying historical glucose values on a linear scale (e.g., glucose chart 114 displaying the last three hours of sensor data up to the latest sensor data in a graph format of Fig. 1; similar chart present on the display of Fig. 5 but unlabeled with a reference number; etc.) and simultaneously presenting/displaying a second indicator of the current glucose level on the display (e.g., numerical current glucose reading in the upper right hand corner of the display unlabeled with a reference number in Fig. 1; glucose level 512 in Fig. 5; etc.). Accordingly, Johnson discloses at least one display/embodiment method comprising presenting the current blood glucose level at a first location on a display; and simultaneously presenting the historic blood glucose level(s) at a second location on the display based on a linear scale. It is acknowledged in the rejection of record that Johnson does not teach presenting the current blood glucose level at the first location based on a logarithmic scale. However, Halpern teaches/suggests providing a current blood glucose level on a logarithmic scale as a suitable alternative to merely displaying a numerical value and suggests such a display is more intuitive with target and low ranges consuming more area of the display making these areas easier to read/visualize (¶ [0004]; ¶ [0039]), providing sufficient motivation to modify the invention of Johnson with, e.g., as an alternative to presenting the current blood glucose level as a numeric value along with the linear trend plot, presenting the current blood glucose level on a logarithmic scale along with the linear trend plot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2016/0047771 A1 discloses scaling for presenting a current blood glucose level can be logarithmic (e.g., ¶ [0026]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791